Haw,, Judge.
With respect to the act of 1821, concerning the sale of slaves, accompanied wiih a delivery, the inclination of my mind is with the Judge below'. I also agree with him that the receipt is inoperative as a bill of sale, if for no other reason, because it has no subscribing witness to it; (Rev. ch. 225,3 for the same reason, it cannot be supported as a deed of gift, (Rev. ch.. *304701). The question then is, was there a sale and delivery of the negro .in dispute.
The receipt is evidence that ten dollars was paid, blit {¡ie circumstances attending the payment are before us* From them it appears, there was in fact, no payment made by the Plaintiff. The money was in reality, paid by Johnson to himself, so that although the Jury' found a delivery, the payment did not amount t.o such a consideration, as to make it a sale of the slave. If then there was a delivery, but upon no consideration, it was a gift; but that, by the act of 1806, [Rev. ch. 701,) is void, because not authenticated by deed. A sale, completed by delivery, requires no such evidence. Disguise this case as you will, it is only a gift. If it is considered as a sale, the act, of 1806 may be evaded, by the consideration of a pcpper-corn.
I think there should be a new trial.
Per Curiam. — Judgment reversed.